Title: From Alexander Hamilton to James McHenry, [17 May 1798]
From: Hamilton, Alexander
To: McHenry, James


[New York, May 17, 1798]
My Dear Sir
I have received your letter of the  instant. Not having seen the law which provides the Naval Armament, I cannot tell whether it gives any new power to the President that is any power whatever with regard to the employment of the Ships. If not, and he is left on the foot of the Constitution, as I understand to be the case, I am not ready to say that he has any other power than merely to employ the Ships as Convoys with authority to repel force by force, (but not to capture), and to repress hostilities within our waters including a marine league from our coasts.
Any thing beyond this must fall under the idea of reprisals & requires the sanction of that Department which is to declare or make war.
In so delicate a case, in one which involves so important a consequence as that of War—my opinion is that no doubtful authority ought to be exercised by the President—but that as different opinions about his power have been expressed in the house of Representatives, and no special power has been given by the law, it will be expedient for him, and his duty, and the true policy of the Conjuncture to come forward by a Message to the two houses of Congress declaring that “so far and no farther” he feels himself confident of his authority to go in the employment of the naval force; that as in his opinion the depredations on our trade demand a more extensive protection he has thought it his duty to bring the subject under the review of Congress by a communication of his opinion of his own powers—having no desire to exceed the constitutional limits.
This course will remove all clouds as to what The President will do—will gain him credit for frankness and an unwillingness to chicane the Constitution—and will return upon Congress the Question in a shape which cannot be eluded.
I presume you will have heared before this reaches you that a French Privateer has made captures at the mouth of our harbour. This is too much humiliation after all that has passed. Our Merchants are very indignant. Our Government very prostrate in the view of every man of energy.
Yrs. truly
A HamiltonMay 17. 1798
James McHenry Esq.
